Knetsch v DelMonte Corp. (2020 NY Slip Op 05650)





Knetsch v DelMonte Corp.


2020 NY Slip Op 05650


Decided on October 9, 2020


Appellate Division, Fourth Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on October 9, 2020
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Fourth Judicial Department

PRESENT: WHALEN, P.J., PERADOTTO, LINDLEY, TROUTMAN, AND DEJOSEPH, JJ.


712 CA 19-01361

[*1]KEVIN KNETSCH, PLAINTIFF-RESPONDENT-APPELLANT,
vDELMONTE CORPORATION, ET AL., DEFENDANTS, J.M. SMUCKER COMPANY AND BIG HEART PET BRANDS, INC., DEFENDANTS-APPELLANTS-RESPONDENTS. 


SHAUB, AHMUTY, CITRIN & SPRATT, LLP, LAKE SUCCESS (GERARD RATH OF COUNSEL), FOR DEFENDANTS-APPELLANTS-RESPONDENTS.
DOLCE PANEPINTO, P.C., BUFFALO (EDWARD L. SMITH, III, OF COUNSEL), FOR PLAINTIFF-RESPONDENT-APPELLANT. 

	Appeal and cross appeal from an order of the Supreme Court, Erie County (Joseph R. Glownia, J.), entered July 16, 2019. The order granted in part and denied in part the respective posttrial motions of the parties. 
Now, upon reading and filing the stipulation of discontinuance signed by the attorneys for the parties on October 2, 2020,
It is hereby ORDERED that said appeal and cross appeal are unanimously dismissed without costs upon stipulation.
Entered: October 9, 2020
Mark W. Bennett
Clerk of the Court